Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 1 of 23




                   EXHIBIT A
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 2 of 23




                EXHIBIT A-1
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 2
        Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 3 of 23



 HCDistrictclerk.com          ENERGY ADVISORS GROUP INC vs. SAMSON OIL                           9/4/2020
                              AND GAS LTD
                              Cause: 202045832 CDI: 7  Court: 133

 APPEALS
 No Appeals found.

 COST STATMENTS
 No Cost Statments found.

 TRANSFERS
 No Transfers found.

 POST TRIAL WRITS
 No Post Trial Writs found.

 ABSTRACTS
 No Abstracts found.

 SETTINGS
 No Settings found.

 NOTICES
 No Notices found.

 SUMMARY
 CASE DETAILS                                                 CURRENT PRESIDING JUDGE
 File Date                    7/31/2020                       Court
 Case (Cause) Location        Civil Intake 1st Floor          Address
                                                                                                   ,
 Case (Cause) Status          Active - Civil
 Case (Cause) Type            FRAUD
 Next/Last Setting Date       N/A
 Jury Fee Paid Date           N/A



 ACTIVE PARTIES
 Name                                              Type                                 Post Attorney
                                                                                        Jdgm
 ENERGY ADVISORS GROUP INC                         PLAINTIFF - CIVIL                         DEVINE,
                                                                                             PATRICK D
 SAMSON OIL AND GAS LTD                            DEFENDANT - CIVIL
 SAMSON OIL AND GAS USA INC                        DEFENDANT - CIVIL
 SAMSON OIL AND GAS LTD (FOREIGN PUBLICLY REGISTERED AGENT
 OWNED CORPORATION) MAY BE
 SAMSON OIL AND GAS USA INC (A COLORADO            REGISTERED AGENT
 CORPORATION) MAY BE SERVED




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=BMQShNGxY... 9/4/2020
Office of Harris County District Clerk - Marilyn Burgess                    Page 2 of 2
        Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 4 of 23


 INACTIVE PARTIES
 No inactive parties found.

 JUDGMENT/EVENTS
 Date  Description                                 Order      Post Pgs Volume Filing            Person
                                                   Signed     Jdgm     /Page Attorney           Filing
 7/31/2020   ORIGINAL PETITION                                      0          DEVINE, PATRICK D ENERGY ADVISORS
                                                                                                 GROUP INC



 SERVICES
 Type   Status            Instrument Person              Requested Issued Served Returned Received Tracking Deliver
                                                                                                            To
 CITATION     SERVICE    ORIGINAL          SAMSON OIL   7/31/2020   8/4/2020                       73773605   CVC/CTM
 (SECRETARY   ISSUED/IN PETITION           AND GAS LTD                                                        SVCE BY
 OF STATE     POSSESSION                   (FOREIGN                                                           CERTIFIED
 CORPORATE    OF SERVING                   PUBLICLY                                                           MAIL
 NON-         AGENCY                       OWNED
 RESIDENT)                                 CORPORATION)
                                           MAY BE
      1331 17TH ST SUITE 710 DENVER CO 80202

 CITATION    SERVICE    ORIGINAL           SAMSON OIL   7/31/2020   8/4/2020                       73773608   CVC/CTM
 (CERTIFIED) ISSUED/IN PETITION            AND GAS USA                                                        SVCE BY
             POSSESSION                    INC (A                                                             CERTIFIED
             OF SERVING                    COLORADO                                                           MAIL
             AGENCY                        CORPORATION)
                                           MAY BE
                                           SERVED
      1999 BRYAN STREET SUITE 900 DALLAS TX 75201



 DOCUMENTS
 Number          Document                                                                  Post Date           Pgs
                                                                                           Jdgm
 91879816        Domestic Return Receipt                                                        08/18/2020     2
 91777504        Domestic Return Receipt                                                        08/14/2020     2
 91590490        Certified Mail Tracking Number 7019 0140 0000 5909 6942                        08/04/2020     2
 91590491        Certified Mail Tracking Number 7019 0140 0000 5915 1313                        08/04/2020     2
 91655108        Certified Mail Receipt                                                         08/04/2020     1
 91655460        Certified Mail Receipt                                                         08/04/2020     1
 91554652        Plaintiff's Original Petition                                                  07/31/2020     10




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=BMQShNGxY... 9/4/2020
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 5 of 23




                EXHIBIT A-2
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 6 of 23


                 2020-45832 / Court: 133




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 7 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 8 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 9 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 10 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 11 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 12 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 13 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 14 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 15 of 23




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 16 of 23




                 EXHIBIT A-3
3130 Document 1-2 Filed on 09/08/20 in TXSD
 Un
    off
      ici
        al
           Co
             py
                O
                  ffic
                     eo
                        fM
                          ari
                             lyn
                                B
                                  urg
                                     es
                                       s
3130 Document 1-2 Filed on 09/08/20 in TXSD
 Un
    off
      ici
        al
           Co
             py
               O
                  ffic
                    eo
                       fM
                          ari
                             lyn
                                B
                                  urg
                                     es
                                       s
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 19 of 23




                 EXHIBIT A-4
3130 Document 1-2 Filed on 09/08/20 in TXSD
 Un
    off
      ici
        al
          Co
             py
               O
                  ffic
                    eo
                       fM
                          ari
                             lyn
                               B
                                 urg
                                     es
                                       s
130 Document 1-2 Filed on 09/08/20 in TXSD
 Un
    off
      ici
        al
          Co
             py
               O
                  ffic
                    eo
                       fM
                          ari
                             lyn
                               B
                                  urg
                                     es
                                       s
Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 22 of 23




                 EXHIBIT A-5
             Case 4:20-cv-03130 Document 1-2 Filed on 09/08/20 in TXSD Page 23 of 23
                                     Harris County Docket Sheet


2020-45832
COURT: 133rd
FILED DATE: 7/31/2020
CASE TYPE: Debt/Contract - Fraud/Misrepresentation

                             ENERGY ADVISORS GROUP INC
                                   Attorney: DEVINE, PATRICK D

                                               vs.
                               SAMSON OIL AND GAS LTD




2020-45832                                                                          Page 1 of 1

133                                                                         9/4/2020 7:31:55 AM
